           Case 19-03330 Document 50 Filed in TXSB on 08/16/19 Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                              ENTERED
                                                                                               08/16/2019
IN RE:                                           §
BLACK ELK ENERGY OFFSHORE                        §       CASE NO: 15-34287
OPERATIONS, LLC, et al                           §
       Debtor(s)                                 §
                                                 §       CHAPTER 11
                                                 §
RICHARD SCHMIDT                                  §
     Plaintiff(s)                                §
                                                 §
VS.                                              §       ADVERSARY NO. 19-03330
                                                 §
MERIDIAN CAPITAL FOUNDATION, et                  §
al                                               §
     Defendant(s)                                §

                                             ORDER

          For the reasons set forth in the Memorandum Opinion issued on this date, the Court
orders:

          1. Any allegations that Meridian Capital Foundation committed fraud are dismissed.

          2. The balance of Meridian Capital Foundation’s motion to dismiss is denied.

          SIGNED August 16, 2019.


                                                 ___________________________________
                                                            Marvin Isgur
                                                 UNITED STATES BANKRUPTCY JUDGE




1/1
